 1   NICOLA T. HANNA
     United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     GAVIN L. GREENE (Cal. Bar No. 230807)
 4   Assistant United States Attorney
          Federal Building, Suite 7211
 5        300 North Los Angeles Street
          Los Angeles, California 90012
 6        Telephone: (213) 894-4600
          Facsimile: (213) 894-0115
 7        E-mail: Gavin.Greene@usdoj.gov
 8   Attorneys for the United States of America
 9
                          UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
                                SOUTHERN DIVISION
12
13 United States of America,                 Case No. 8:19-cv-02227-DOC (KESx)
14              Petitioner,                  Order to Show Cause
15                   v.
16 Ronald J. Channels, President of
   RJ Channels, Inc.,
17
              Respondent.
18
19
20        Based upon the Petition to Enforce Internal Revenue Service
21   Summons, Memorandum of Points and Authorities, and supporting
22   Declaration, the Court finds that Petitioner has established a prima facie
23   case for judicial enforcement of the subject Internal Revenue Service (IRS)
24   summons. See United States v. Powell, 379 U.S. 48, 57-58, 85 S.Ct. 248, 255,
25   13 L.Ed.2d 112, 119 (1964).
26        IT IS ORDERED that Respondent appear before this District Court of
27   the United States for the Central District of California, at the following date,
28   time, and address, to show cause why the production of books, papers,
                                          1
 1   records, and other data demanded in the subject IRS summons should not be
 2   compelled:
 3
 4   Date:                Monday, January 27, 2020
                          8:30 a.m.
 5   Time:
 6   Courtroom:
 7   Address:        G United States Courthouse
 8                        350 West First Street, Los Angeles, CA 90012
 9                   G Roybal Federal Building and United States Courthouse
10                        255 E. Temple Street, Los Angeles, California, 90012
11                   X Ronald Reagan Federal Building and United States
                     G
12                        Courthouse
13                        411 West Fourth Street, Santa Ana, California, 92701
14                   G Brown Federal Building and United States Courthouse
15                        3470 Twelfth Street, Riverside, California, 92501
16
17        IT IS FURTHER ORDERED that copies of the following documents
18   be served on Respondent (a) by personal delivery, (b) by leaving a copy at
19   Respondent’s dwelling or usual place of abode with someone of suitable age
20   and discretion who resides there, or (c) by certified mail:
21
22           1. This Order; and
23           2. The Petition, Memorandum of Points and Authorities, and
24                accompanying Declaration.
25
26   Service may be made by any employee of the IRS or the United States
27   Attorney’s Office.
28
                                              2
 1        IT IS FURTHER ORDERED that within ten (10) days after service
 2   upon Respondent of the herein described documents, Respondent shall file
 3   and serve a written response, supported by appropriate sworn statements, as
 4   well as any desired motions. If, prior to the return date of this Order,
 5   Respondent files a response with the Court stating that Respondent does not
 6   oppose the relief sought in the Petition, nor wish to make an appearance,
 7   then the appearance of Respondent at any hearing pursuant to this Order to
 8   Show Cause is excused, and Respondent shall comply with the summons
 9   within ten (10) days thereafter.
10        IT IS FURTHER ORDERED that all motions and issues raised by
11   the pleadings will be considered on the return date of this Order. Only those
12   issues raised by motion or brought into controversy by the responsive
13   pleadings and supported by sworn statements filed within ten (10) days after
14   service of the herein described documents will be considered by the Court.
15   All allegations in the Petition not contested by such responsive pleadings or
16   by sworn statements will be deemed admitted.
17
18   DATED: November 21, 2019                ___________________________________
                                              DAVID O. CARTER
19
                                             UNITED STATES DISTRICT JUDGE
20
21   Respectfully submitted,
     NICOLA T. HANNA
22
     United States Attorney
23   THOMAS D. COKER
24   Assistant United States Attorney
     Chief, Tax Division
25
26   /s/
     GAVIN L. GREENE
27
     Assistant United States Attorney
28   Attorneys for United States of America
                                            3
